Name: Commission Regulation (EEC) No 3396/90 of 26 November 1990 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 90 Official Journal of the European Communities No L 327/35 COMMISSION REGULATION (EEC) No 3396/90 of 26 November 1990 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 2458/90 (2), as last amended by Regulation (EEC) No 3108/90 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2458/90 to the quota Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 December 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission [') OJ No L 289, 7. 10 . 1989, p. 1 . [2) OJ No L 231 , 25. 8 . 1990, p. 9 . J3) OJ No L 296, 27. 10 . 1990, p. 41 . No L 327/36 Official Journal of the European Communities 27. 11 . 90 ANNEX to the Commission Regulation of 26 November 1990 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 49 from 3 to 9 December 1990 Week No 50 from 10 to 16 December 1990 Week No 51 from 17 to 23 December 1990 Week No 52 from 24 to 30 December 1990 Week No 53 from 31 December to 6 January 1991 0204 30 00 162,968 168,608 173,490 179,130 183,990 0204 41 00 162,968 168,608 173,490 179,130 183,990 0204 42 10 114,078 118,026 121,443 125,391 128,793 0204 42 30 179,265 185,469 190,839 197,043 202,389 0204 42 50 211,858 219,190 225,537 232,869 239,187 0204 42 90 211,858 219,190 225,537 232,869 239,187 0204 43 00 296,602 306,867 315,752 326,017 334,862 0204 50 51 162,968 168,608 173,490 179,130 183,990 0204 50 53 114,078 118,026 121,443 125,391 128,793 0204 50 55 179,265 185,469 190,839 197,043 202,389 0204 50 59 211,858 219,190 225,537 232,869 239,187 0204 50 71 211,858 219,190 225,537 232,869 239,187 0204 50 79 296,602 306,867 315,752 326,017 334,862 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 .